DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the claim interpretation, applicant has merely stated “applicant respectfully declines to agree with the Office's interpretation of the claims set forth on pages 3 and 4 of the Office Action”.  However, applicant has failed to distinctly and specifically point out the supposed errors in the examiner’s interpretation, therefore this claim interpretation is being maintained and is reiterated below. 
Regarding the 102 rejection to Kostrzewski , applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicant merely argues that Kostrzewski fails to teach the amended limitation.  Specifically, applicant argues “Instead, while Kostrzewski states that an image on the input device 102 can be updated "based on the patient and robot position" (Kostrzewski,1 [0080]) (emphasis added), Kostrzewski does not disclose that the displayed image "reflects a pose of the first teleoperational arm," as recited by amended claim 1. (Emphasis added.) For at least these reasons, Kostrzewski does not disclose at least that "when the first image is associated with the first teleoperational arm, the first image reflects a pose of the first teleoperational arm," as recited by amended claim 1”.
For clarity, applicant’s own specification defines “pose” as “the position of an object or a portion of an object in at least one degree of translational freedom and to the orientation of that object or portion of the object in at least one degree of rotational freedom (up to six total degrees of freedom)”.  
First, it is abundantly clear from Kostrzewski that the image displayed on the device is the trajectory of the robotic arm (See Pars 0007, 0029, 0046, 0067-68, 0073 and 0079-80).  Specifically, Kostrzewski teaches “In some embodiments, the surgical system includes a surgical robot 202, a tracking detector 208 that captures the position of the patient and different components of the surgical robot 202, and a display screen 210 that displays, for example, real time patient data and/or real time surgical robot trajectories.” (Par 0079).  It is apparently applicant’s position that a trajectory (as disclosed by Kostrzewski) only includes the position of the robotic arm.  The examiner respectfully disagrees, as a trajectory must include an orientation.   
Trajectory is defined as “the path followed by a projectile flying or an object moving under the action of given forces”.  Path is defined as “the course or direction in which a person or thing is moving”.  Furthermore, it is known “in geometry, the orientation, angular position, attitude, or direction of an object such as a line, plane or rigid body is part of the description of how it is placed in the space it occupies” (https://en.wikipedia.org/wiki/Orientation_(geometry)). Based on these common and well-known definitions for trajectory, path and orientation, it’s unclear how applicant believes that a trajectory doesn’t inherently include an orientation, as they have not provided any sort of arguments or evidence to support their interpretation.  Seemingly applicant’s position is based solely on the fact that Kostrzewski only explicitly discloses/discusses the position of the robotic arm and is silent regarding the term “orientation”.  However, the examiner contends that a POSITA having a common understanding of robotic arms and when reading Kostrzewski as a whole, would understand that a trajectory inherently includes an orientation of the robotic arm (in addition to the position).  Specifically, a trajectory clearly defines the path of the robot arm.  Such a path must include information regarding the orientation/direction of the robotic arm, otherwise it’s not a path, it’s merely a single point/location.  How can you know that path of a robotic arm if you don’t know it’s orientation?  Specifically, position alone cannot determine a path/trajectory of a robotic arm. 
While the examiner has taken the interpretation that a trajectory inherently includes both position and orientation, i.e. pose as defined by applicant’s own specification, Kostrzewski is technically silent with regards to discussing the orientation.  Therefore, in order to advance prosecution, the examiner has included an additional prior art reference to support their position and make it clear that even if Kostrzewski fails to teach a trajectory without orientation (which is seemingly impossible), it is obvious for a displayed trajectory (as taught by Kostrzewski) to include orientation.  Furthermore, the examiner has included numerous prior art references (see attached 892 and the pertinent prior art explanation in the conclusion section) that make it abundantly clear trajectories either 1. Inherently include orientation or 2 it’s obvious for them to include orientation.  
Therefore, the examiner has maintained the 102 anticipation rejection of Kostrzewski with the position that the real-time trajectory displayed by Kostrzewski inherently includes orientation.  However, if applicant disagrees (which seemingly they do), to advance prosecution, the examiner has included an alternative 103 rejection with prior art that makes it abundantly clear that it would be obvious to include both orientation and position for the displayed trajectory; see 103 below. 

Claim Interpretation
Regarding the limitation “wherein the first image is rendered based upon the location of the first display device in the surgical environment”, applicant’s own specification (Par 0058) states “At a process 202, a location of a display device (e.g. the display 62a) is monitored or otherwise known in the surgical environment. The location of the display device may be determined in association with or relative to a teleoperational arm. For example, the display device 62 may be mounted to and fixed relative to the arm 54-1 such that the known kinematic position of the arm 54-1 provides the known location of the display device. If the arm 54-1 is moved, for example during a set-up procedure, the monitored change in the kinematic position of the arm 54-1 is used to determine the changed position of the display device.”  Therefore, it’s abundantly clear that the breadth of the claimed limitation “based upon the location of the first display device in the surgical environment” does NOT require the location of the display device to be INDEPENDENTLY or DIRECTLY measured/known, instead it could be the location of the arm (to which the display device is mounted/fixed) that is measured/known. 
Furthermore regarding the specific image displayed, applicant’s specification (Par 0059) states “If the monitored location of the display device is on a teleoperational arm, the image may be associated with teleoperational arm or an instrument attached to that teleoperational arm.”  The following paragraphs (0060-063) go on to describe various types of images that are “associated with” the teleoperational arm or the instrument, including the current pose of the robotic arm, information regarding the attached tool/instrument, etc.  Therefore, based on applicant’s own specification the “image displayed” is very broad and encompasses many different types of images that are merely associated with the robotic arm or the instrument attached thereto.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 8-10 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0081753 to Kostrzewski or, in the alternative, under 35 U.S.C. 103 as obvious over Kostrzewski in view of US 2018/0079090 to Koenig OR US 6,470,207 to Simon et al.
[Claim 1] Kostrzewski discloses a teleoperational system (robotic surgical system 100, Fig. 1 or surgical robot 202, Fig. 2) in a surgical environment (operating room 200, Fig. 2) comprising: 
a teleoperational assembly including a first teleoperational arm (104, Fig. 1); 
a first display device (input device 102; Par 0069) coupled to the teleoperational assembly (Par 0071; Fig. 1); and 
a processor configured to: 
monitor a location of the first display device in the surgical environment (tracking detector 208 monitors the position/location of different components of the surgical robot, Pars 0079-80;  Since the display device is fixed to the arm/robot, tracking the position of the arm/robot also tracks the position of the display device) and 
render a first image on the first display device (e.g. real-time surgical robot trajectories; Pars 0068 and 0079-80), wherein the first image is rendered based upon the location of the first display device in the surgical environment, and wherein the first image is associated with the first teleoperational arm or an instrument coupled to the first teleoperational arm (since the display device 102 and the robotic arm 104 are fixed/mounted to each other, i.e. at the same location as shown in Fig. 1, any image related/associated with the position/location of the robotic arm is also based upon the location of the first display device in the surgical environment; see claim interpretation section above), wherein when the first image is associated with the first teleoperational arm, the first image reflects a pose of the first teleoperational arm (the examiner contends that the “real-time surgical robot trajectories” inherently include both position and orientation information and therefore meet applicant’s definition of “pose”, as explained in the response to arguments section, above).
	However, if applicant disagrees with the examiner’s position of inherency related to a real-time surgical robot trajectories and orientation, the examiner contends that such a concept is extremely well-known within surgical robotic arms.  For example, in the same field of endeavor, Simon discloses “using the tracking sensor 130 to measure the position and orientation (i.e., the trajectory) of the instrument 140, computer 120 then mathematically projects this trajectory onto the plane 1603.” (Col 18, lines 30-34).  Similarly, Koenig discloses “trajectory commands may include, for example, velocity commands (framed in terms of linear and/or angular movement) or target pose commands (framed in terms of end objective position and orientation of the links and joint modules, such as a template pose for a particular kind of surgical procedure).” (Par 0110).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the processor of Kostrzewski to display the real-time trajectory of the surgical robot, specifically in terms of both position and orientation, as this concept is well-known and pervasive throughout the field of surgical robotic arms. 
[Claims 2, 8 and 49] Kostrzewski discloses that the display screen (input device 102) is coupled, e.g. fixed, to the robotic arm (104), specifically at the forearm (114, Fig. 1; Pars 0071).  Furthermore, Kostrzewski discloses tracking the position of the arm (via tracking detector 208; Pars 0079-80).  Since the display device is mounted/fixed to the arm, tracking the position/location of the arm (via 208) includes tracking the position/location of the display device (102), as well, as these two objects (robotic arm and display device) are at the same exact location. 
[Claim 3] Kostrzewski teaches “In some implementation, based on the patient and robot position, the display screen displays a projected trajectory and/or a proposed trajectory for the robotic arm of surgical robot 202 from its current location to a patient operation site. By continuously monitoring the patient and robotic arm positions, using tracking detector 208, the surgical system can calculate updated trajectories and visually display these trajectories on display screen 210 to inform and guide surgeons and/or technicians in the operating room using the surgical robot.” (Par 0080; This is considered “instructions for repositioning” the arm or instrument.
[Claim 4] The examiner contends that Kostrzewski determines a “change in condition” of the arm, specifically a change in position of the robot, and based on this change in position, the display updates the visually displayed trajectories, i.e. a detected change in position/condition of the arm results in a change in the image.  The changed/updated image is considered a second image based on the changed condition.  Kostrzewski specifically teaches that the visually displayed surgical robot trajectories are displayed in real-time, clearly meaning any detected change in position/location of the arm (as measured by 208) results in a new/second image of the updated trajectory being displayed. 
[Claim 9 and 10] Kostrzewski discloses that the display device is either integrally formed with the robotic arm or removably attached to the robotic arm (Par 0071)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski or Kostrzewski and Koenig/Simon as applied to claim 1 above, and further in view of US 2014/0163736 to Azizian et al.
Kostrzewski and Koenig/Simon are discussed above, but fail to explicitly teach a second display device coupled to a second robotic arm that is configured to operate in the same manner.  However, the examiner considers this a mere duplication of parts; MPEP 2144.05.   Furthermore, it is commonly known that a single surgical robotic system often include separate/multiple robotic arms that are independently movable and monitoring the location/position of each of these arms is desirable, specifically to prevent collisions between the arms (abstract; Par 0032 of Azizian).  Therefore, it would have been obvious to one of ordinary skill in the art to merely duplicate the robotic arm (104) with display (102) attached as taught by Kostrzewski and monitor the location of each of these arms, as taught by, as a commonly known configuration and monitoring practice/technique, e.g. to ensure the arms do not collide, and a mere duplication of parts. 
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski or Kostrzewski and Koenig/Simon as applied to claim 1 above, and further in view of US 2015/0289090 to Tolmie et al.
[Claim 6] Kostrzewski and Koenig/Simon are discussed above, but fail to explicitly teach a processor configured to detect the position of an operator relative to the display device and render an image based on the vicinity of the operator to the display.  However, in the same field of endeavor, specifically medical displays, it is known to determine if an operator is within a predetermined distance/area of a medical display and adjust the content/image of the display based on the proximity (Abstract; Pars 0018-20 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kostrzewski to determine the proximity of a user/operator to a display screen and adjust the content/image of the display based on this detected proximity, as taught by Tolmie, to improve efficiency and safety for patients. 
[Claim 7] The examiner contends that any of the information/content disclosed by Tolmie (Par 0019) can be considered “training content” as it can be used for training purposes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   As discussed above, the concept of a trajectory including or being based on both orientation and position is common, well-known and pervasive. 
US 2008/0004523 to Jensen (Pars 0037 and 0039)
US 2014/0179997 to Von Grunberg (Par 0028)
US 2014/0276001 to Ungi (Pars 0008-10)
US 2014/0378995 to Kumar (Pars 0032 and 0037)
US 2015/0223725 to Engel (Par 0004)
US 2016/0335757 to Florent (Par 0023)
US 2017/0056115 to Corndorf (Par 0110)
US 2017/0076501 to Jagga (Abstract)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792